Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed 05/10/2021.
Claims 1-20 are cancelled.  Claims 21-40 are new. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
.


Claim(s) 21-25, 27-28, 35, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Geng US2005/0089822A1.
claim 21 and 35 Geng teaches a method for use in scanning an intraoral cavity for providing 3D data thereof (see abstract, Fig. 1-2, para. 0009), the method comprising: 
identifying target parts of the intraoral cavity for providing the 3D data at a first resolution (see para. 0009, 0017, 0020, 0021, wherein image data representative of patients dentition by 3D impression of all or part of the patients dentition is gathered, 3D surface geometry data is gathered, para. 0039, 0045 and 0052 discloses the data having data with multiple resolutions e.g. lower resolution images and higher resolution images); 
identifying ancillary parts of the intraoral cavity for providing the 3D data at a second resolution (see para. 0009, 0017, 0020, 0027-0028 wherein simulation of a virtual model of a dental prosthesis based on 3D digital impression is made, para. 0039, 0045, 0052 discloses the data having lower resolution images and higher resolution images); 
generating a plurality of spatial relationships between a scanning device and the target parts and the ancillary parts, wherein the spatial relationships are determined for enabling 3D data of the target parts to be obtained by subsequently scanning the target parts and the ancillary parts by the scanning device (see para. 0040-0042, where the relationships can include (x, y, z) coordinates of a feature point, 3D distance between points, surface distance between points, area and 3D volume); 
outputting the relationships to a display (see abstract, para. 0009, 0018, 0038-0043, wherein three dimensional image is being displayed); 

stitching the 3D data together to provide a composite 3D virtual model comprising 3D data at the first resolution and 3D data at the second resolution (see para. 0042, where a merger 320 allows for the integration of 3D images into a single 3D digital impression, wherein para. 0039, 0045, 0052 discloses the data having multiple resolutions e.g. lower resolution images and higher resolution images which are being merged, see para. 0050-0052).
Regarding claim 22, Geng teaches all the materials as applied above for claim 21 and further teaches that the first resolution is higher than the second resolution (see para. 0039, 0045, 0050-0052 wherein data having multiple resolutions e.g. lower resolution images and higher resolution images is disclosed).
Regarding claim 23, Geng further teaches scanning the target parts and the ancillary parts according to the generated plurality of spatial relationships (see Fig. 1-2; para. 0020, 0038-0052, 0058, 0062,  wherein 3D digital impressions are obtained and a scan is being performed).
Regarding claim 24, Geng further teaches that the stitching the 3D data together to provide a composite 3D virtual model provides the composite 3D model of the target parts and the ancillary parts for use in a predetermined procedure (see abstract, para. 0003-0004, 0009, 0017-0018, 0020-0021, 0027, 0029, 0042-0045) .

claim 25, Geng further teaches that the procedure is a prosthodontic procedure for a crown with respect to a preparation, the target parts comprising the preparation, and the ancillary parts comprising at least a portion of the teeth adjacent to the preparation and facing the preparation from the opposed jaw (see para. 0003-0005, 0038-0044, 0047-0048, 0084).
Regarding claim 27, Geng further teaches that the procedure is an orthodontic procedure, and the target parts comprise the full dentition of at least one jaw of the intraoral cavity (see para. 0053-0054, 0071, 0074).
Regarding clam 28, Geng further teaches that generating a plurality of spatial relationships comprises, for each target part and each ancillary part, determining for the scanning device a series of spatial parameters, each comprising a scanning station data sufficient for enabling the scanner to fully scan the corresponding target part or ancillary part (see Fig. 1-5; para. 0021, 0038-0044, 0048).
Regarding claim 37, Geng teaches all the materials as applied above for claim 21 and further teaches that the first resolution is higher than the second resolution (see para. 0039, 0045, 0050-0052 wherein data having multiple resolutions e.g. lower resolution images and higher resolution images is disclosed).
Regarding claim 38, Geng teaches all the materials as applied above and further teaches the medium comprises any one of optical discs, magnetic discs, and magnetic tapes (see para. 0023, 0025, wherein the read-only memory comprises cd-rom, or dvd-rom disks, floppy disks, cd or dvd).
Regarding claim 39, Geng further teaches that the 3D data of the target parts and the ancillary parts the ancillary parts are for use in a predetermined procedure ((see 
Regarding claim 40, Geng further teaches that the procedure is a prosthodontic procedure for a crown with respect to a preparation, the target parts comprising the preparation, and the ancillary parts comprising at least a portion of the teeth adjacent to the preparation and facing the preparation from the opposed jaw (see para. 0003-0005, 0038-0044, 0047-0048, 0084).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26, 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geng US2005/0089822A1 in view of Taub et al. US2005/0186540.
Regarding claim 26, Geng teaches all the materials as applied above, however, it does not expressly or explicitly teaches that said procedure is a prosthodontic procedure for a crown is with respect to a preparation, said target parts comprising said preparation, and said ancillary parts comprising at least a portion of the teeth adjacent to said preparation and facing said preparation from the opposed jaw.
Taub teaches a method and system for designing and producing dental prostheses and appliances including identifying ancillary parts in said intraoral cavity associated with, said target parts, wherein 3D data of said ancillary parts is also 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to perform the procedure with respect a preparation, said target parts comprising said preparation, and said ancillary parts comprising at least a portion of the teeth adjacent to said preparation and facing said preparation from the opposed jaw for the benefit of providing the system with guidance and a means for the positioning of the prosthesis of the dental appliance and facilitating the visualization of the location where the prosthesis is to be placed and ensuring appropriate placing of the dental appliance.
Regarding claim 32, Geng teaches all the materials as applied above, however, it does not expressly or explicitly teaches that the indicia comprise an “+” or an “X”.
Taub teaches an indicia comprising an “+” or an “X” (see Fig. 4, element 335).  Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to provide an indicia comprising an “+” or an “X” for the benefit of providing a marking  for the purpose of guidance and demarcation points in the image. 
Regarding claim 33, Geng teaches all the materials as applied above, however, it does not expressly or explicitly teaches that the indicia comprise a symbol 
Taub teaches an indicia comprise a symbol representative of a profile corresponding to an expected view of the target part or ancillary part in the viewfinder(see Fig. 4 and 9, element 320, wherein a 3D data as a manipulable image 320 is displayed, the indicia resides in the manipulable image see para. 0057, 0098).
Therefore it would have been obvious to one of ordinary skilled in the art to provide an indicia comprising a symbol representative of a profile corresponding to an expected view of the target part or ancillary part in the viewfinder for the benefit of providing clear images that would allow for easy visualization of the patient dentition and appliances required to execute the dental treatment specified in the prescription.
Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geng US2005/0089822A1.
Regarding claim 36, Geng teaches a display for displaying 3D data at multiple resolutions (see para. 24, 39, claim 16) however it does not expressly discloses displaying the third set of data. 
Given the teachings of Geng of a display displaying 3D data at multiple resolutions it would have been obvious to one of ordinary skilled in the art at the time the invention was made to configure the system to display the third set of data in order to provide the user with information that would allow for accurate and precise characterization of the oral cavity and oral appliances. 


Allowable Subject Matter
Claims 29-31, 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YARITZA H. PEREZ BERMUDEZ
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2864